          Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                              :
UNITED STATES OF AMERICA                      :
                                              :
                                              :       Criminal Case: 1:19-mj-00225 (RMM)
          v.                                  :
                                              :
                                              :
WHYTNEE FORIEST,                              :
       Defendant                              :

                   UNITED STATES MEMORANDUM AND
               PROFFER IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, through its attorney, the United States Attorney for the

District of Columbia, respectfully submits this memorandum in support of its oral motion to have

the defendant, Whytnee Foriest (hereinafter “defendant”), detained pending trial. On September

4, 2019, the defendant was charged via complaint with one count of violating 18 U.S.C. §

1752(a)(1) (entering or remaining in restricted buildings or grounds) and one count of violating

D.C. Code § 22-3302(b) (unlawful entry (public property). At the defendant’s initial appearance

before this Court, the government requested that the defendant be detained because he charged

because there is a serious risk that she will flee. 18 U.S.C. § (f)(2)(A). The government also

made a motion for a competency hearing and requested that the defendant undergo a twenty-four

hour forensic screening pursuant to 18 U.S.C. §§ 4241 and 4247, both of which were granted by

the Court over the defense’s objection. The Court scheduled a detention hearing on the

government’s request for Friday, September 6, 2019. The twenty-four forensic screening is

scheduled for Monday, September 9, 2019. For the reasons stated below, the government

requests that the defendant be detained pending trial.



                                                  1
           Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 2 of 7



                         Principles Governing Requests for Detention

       The Bail Reform Act lists four factors that guide a court’s pre-trial detention decision: (1)

the nature and circumstances of the offense charged, (2) the weight of the evidence against the

person, (3) the history and characteristics of the person, and (4) the nature and seriousness of the

danger to any person or the community that would be posed by the person’s release. See 18

U.S.C. § 3142(g). At a detention hearing, the government may present evidence by way of a

proffer. United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996). A judicial determination

that a defendant should be detained pending trial on the ground of community safety must be

supported by clear and convincing evidence. Smith, 79 F.3d at 1209. When the government

seeks to detain a defendant on the ground that he is a risk of flight pursuant to 18 U.S.C. § 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

                  Factual Proffer of the Evidence Supporting the Detention

       The government proffers the sworn statement of facts in support of a criminal complaint

[ECF No. 1] (“sworn statement”), which it incorporates herein.

       As noted in the sworn statement, while on bicycle patrol in full Secret Service Police

Uniform, Officer Marko Bowen observed the defendant run barefoot across Pennsylvania

Avenue, and approach the White House barricade. The defendant had her flip flops in her hand

while she ran. Officer Bowen followed the defendant to the barricade - bicycle racks used as

portable security barriers of the White House. The security barrier is interlocked, and has visible

signage stating "Restricted Area DO NOT ENTER." Officer Bowen observed the defendant,

from her running start, kick one leg over the barrier, and then fall backwards onto the public area

of Pennsylvania Avenue after her leg hit the barrier. Officer Bowen detained the defendant and


                                                 2
          Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 3 of 7



moved her away from the restricted area which she had attempted to enter, as she did not have

permission or authority to be in the restricted area. The North Fence Line of the White House

was closed as a result of the incident. While detained and seated on the curb of Pennsylvania

Avenue, the defendant stated that she wanted to get into the White House. No further statements

were made.

       The defendant was subsequently advised of her Miranda Rights by Special Agent

William Rose and agreed to answer questions at approximately 1500 hours. When SA Rose

asked the defendant what her purpose was for coming to the White House and why was she

attempting to climb the White House Fence, the defendant informed SA Rose that she was not

trying to climb the White House fence at all, but instead she was trying to demonstrate her round

house kick because she was training for the National Guard. SA Rose further asked the

defendant if she has been diagnosed with any type of mental illness; she responded “I have all of

them” and referenced Bi-Polar and Schizophrenia. No medication was found on the defendant’s

person; a prescription bottle for an unidentified medicine was however, found in her vehicle

which was illegally parked in a crosswalk on the 800 block of Vermont Street, NW.

       Following SA Rose’s interview, in conversation with Officer Bowen, the defendant

stated that she had come to the White House to see “Trump,” the President of the United States.

       Upon arriving at the MPD 2nd District for processing, the defendant stated she needed

medication and was transported to Sibley Hospital.

                                           Argument

       In light of the pending twenty-four hour forensic evaluation and the indicators of a possible

mental health issue, the Court should defer ruling on the government’s request for detention until

after a full competency evaluation, a competency hearing, and any necessary period of competency



                                                 3
           Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 4 of 7



treatment. “[I]f there is reasonable cause to believe that a defendant has a mental disease rendering

him unable to understand the nature and consequences of the proceedings and against him and/or

to assist in his defense, it makes sense that the preliminary hearing and detention hearing be

deferred until such time as the defendant has been determined to be mentally competent.” United

States v. Moser, 541 F. Supp. 2d 1235, 1237 (W.D. Okla. 2008). But see, “[T]he need for

scrutinizing a defendant’s understanding of the proceedings at initial phases appears to be

somewhat lesser than during trial.” United States v. Crawford, 738 F. Supp. 564, 565 (D.D.C.

1990). Furthermore, where there are concerns about a defendant’s competency to understand the

proceedings, it is also difficult to assess in any meaningful way the defendant’s risk of flight.

       However, if the Court is inclined to rule on the government’s detention motion at the

September 6th hearing, the Court should find that the defendant should be detained pending trial

because she is a serious risk of flight. 18 U.S.C. § 3142(f)(2)(A). A judicial determination that a

defendant should be detained pending trial as a serious risk of flight need only be supported by a

preponderance of the evidence. United States v. Vortis, 785 F.2d 327, 328 (D.C. Cir. 1986). At a

detention hearing, the government may present evidence by way of a proffer. United States v.

Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996).

       In making its decision, the Court must consider four statutory factors: (1) the nature and

circumstances of the offense charged, including whether the offense is a crime of violence; (2)

the weight of evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by the defendant’s release. See 18 U.S.C. §3142(g). Consideration of these factors based

on the factual proffer below will establish by a preponderance of the evidence that there is no




                                                  4
             Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 5 of 7



condition or combination of conditions that would reasonably assure the defendant’s appearance

at this time. Consequently, the defendant should be detained pending trial.

         The defendant is charged with attempting to enter and remain in a restricted area – the

White House and its grounds and the Government’s evidence that she did so is strong. Her actions

were witnessed by a USSS personnel and were likely captured on White House surveillance

cameras. 1 The defendant was witnessed running, with her shoes in hand, toward the security

barrier of the White House on Pennsylvania Avenue and attempting to jump over it. But for her

leg hitting the barrier and causing her to fall backwards onto the public portion of the sidewalk,

the defendant would have crossed into the restricted area. Moreover, as the defendant twice

explained to USSS personnel, she wanted to get in the White House, admitting at least once that

she wanted to see the President. While the defendant also advised the interviewing agents that she

was only practicing her roundhouse kick when she put her leg over the barrier, that explanation

does not match to the physical actions she was observed undertaking.

         As related to her history and characteristics, the defendant is unemployed. She resides with

her grandmother in Portsmouth, Virginia, and was in the city visiting friends. In September 2016,

the defendant was arrested in Washington, DC for violating a civil protection order issued to her

ex-husband, demonstrating a disregard for a Court order. 2

         As to the risk her release would pose to the safety of others or the community, the defendant

has a history of interactions with law enforcement related to her mental health status and actions.

In July 2016, a temporary detention order was served on the defendant by the Loudoun County

Sherriff’s Office in Virginia. In August 2016, the Riverdale Park (Maryland) police responded to



1
  The area in which the incident occurred is routine surveilled, but the Government cannot represent that it actually
was caught on surveillance video, as the USSS is currently reviewing the footage from that date and time.
2
  The violation was ultimately no papered.

                                                          5
          Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 6 of 7



a Wells Fargo Bank after the defendant was reportedly harassing customers and pointed her fingers

at bank in employees like a gun. The defendant told police she was sent to protect police and

prevent bloodshed, and believed everyone at the bank was working for the devil. Afer speaking

with her, the police sent her on her way. In September 2016, the defendant’s ex-husband called

police after she violated a civil protection order (CPO). The CPO was issued in July 2016 and was

valid through July 2017 and required the defendant to stay 100 ft away from her ex-husband, his

residence, and work. As noted above, the defendant was arrested. In June 2017, the Loudon

County Sheriff’s Office responded to a Harris for an emotionally disturbed person. The defendant

was claiming to be an illuminati princess and having classified information from the CIA. She

told deputies the FBI was after her and claimed she worked for the CIA. In response, an emergency

custody order was issued and the defendant voluntarily went to a hospital for an evaluation. In

July 2017, the Leesburg, Virginia police issued a temporary detention order for the defendant. In

April 2018, the Hyattsville, (MD) Police responded to a residence after the defendant tried to kick

down a door in an attempt to attack the homeowner. The defendant stated she believed she was a

secret agent who worked for the “shadow government” and had received information that the

homeowner was a terrorist. An emergency custody order was again issued and she was taken to a

local hospital. Finally, this past June, the defendant visited the Portsmouth, Virginia police

headquarters and requested to speak with the FBI about human trafficking. She claimed to be a

federal informant and produced a nonsensical piece of paper that she believed proved her claim.

However, she was uncooperative with police and would not provide further information when

asked.




                                                6
          Case 1:19-cr-00301-CJN Document 6 Filed 09/06/19 Page 7 of 7



                                          Conclusion

       For the foregoing reasons, the Government requests that the Court order that the defendant

be detained pending trial.


                                                   Respectfully submitted,

                                                   JESSIE K. LIU
                                                   UNITED STATES ATTORNEY
                                                   D.C. Bar Number 472845

                                              By: ________/s/_________________
                                                 REAGAN N. CLYNE
                                                 Special Assistant United States Attorney
                                                 Virginia Bar Number 74767
                                                 United States Attorney’s Office
                                                 555 Fourth Street, N.W.
                                                 Washington, D.C. 20530
                                                 Telephone: 202-252-7215
                                                 Email: Reagan.Clyne@usdoj.gov




                                               7
